DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 15-16, 19-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Dea et al. (US PGPub 2014/0102875, hereinafter Dea).
Regarding claim 1, Fig. 2A of Dea discloses a target material dispenser (200), the target material dispenser (200) comprising a structure defining a cavity (205) arranged to receive target material (210) and an orifice (228) arranged to receive target material (210) from the cavity (205) and to deliver a stream of droplets (244) of target material (210) (see paragraphs [0040-0043]), an electro-actuatable element (260) mechanically coupled to the cavity (205) and arranged to induce velocity perturbations in the stream of droplets (244) based on a drive signal (see paragraph [0043]); and a drive signal generator (265) electrically coupled to the electro-actuatable element (260) for supplying the drive signal (see paragraph [0043]), electrical connections with the electro-actuatable element (260) being arranged to control an amount of current flowing through the target material (210) at the orifice (228) (see paragraph [0043]).
Regarding claim 2, Fig. 2A of Dea discloses the electrical connections with the electro-actuatable element (260) are arranged to provide a low impedance path between the electro-actuatable element (260) and ground that does not pass through the target material at the orifice (see abstract and paragraph [0010]).
Regarding claim 3, Fig. 2A of Dea discloses the structure defining a cavity (205) comprises a cylindrical tube (see Fig. 2A) and the electro-actuatable element (260) comprises a cylindrical piezoelectrical element arranged around the cylindrical tube (see paragraph [0043]) and having an inner surface connected to ground by a low impedance path (see paragraph [0010]).
Regarding claim 4, Fig. 2A of Dea discloses the inner surface is connected to ground at a portion of the electro-actuatable element (260) most proximate to the orifice (228) (see paragraph [0010]).
Regarding claim 5, Fig. 2A of Dea discloses the target material dispenser (200) further comprises a conductive coating around at least part of the structure defining a cavity (205) (see paragraph [0010]).
Regarding claim 6, Fig. 2A of Dea discloses the conductive coating is chromium (see paragraph [0057]). A material property of chromium is a electrical resistivity of 125 nOhm-m (or 125 x 10-9 Ohm-m), which is less than the claimed 10-6 Ohm-m.
Regarding claim 7, Fig. 2A of Dea discloses the conductive coating is limited to an area of the structure defining the orifice (228) (see paragraph [0010]).
Regarding claim 8, Fig. 2A of Dea discloses the electro-actuatable element (260) is positioned around a first axial portion of the cavity (205) (see Fig. 2A).
Regarding claim 9, Fig. 2A of Dea discloses the conductive coating is connected to ground through a low impedance path (see paragraph [0010]).
Regarding claim 10, Fig. 3A of Dea discloses an insulating coating (quartz) on the conductive coating (330) (see paragraph [0046]). 
Regarding claim 11, Fig. 2A of Dea discloses the drive signal generator (265) is electrically coupled to the electro-actuatable element (260) through an RF coaxial cable terminated directly at the electro-actuatable element (260) (see Fig. 2A).
Regarding claim 15, Fig. 2A of Dea discloses a target material dispenser (200) comprising a structure defining a cavity (205) arranged to receive target material (210) and an orifice (228) to receive target material (210) from the cavity (205) and to deliver a stream of droplets (244) of target material (210) (see paragraphs [0040-0043]); an electro-actuatable element (260) mechanically coupled to the cavity (205) and arranged to induce velocity perturbations in the stream of droplets (244)  based on a drive signal (see paragraph [0043]); and a drive signal generator (265) electrically coupled to the electro-actuatable element (260) for supplying the drive signal, wherein a maximum voltage of the drive signal is limited to limit a flow of current through target material (210) in the orifice (228) (see paragraph [0043]).
Regarding claim 16, Fig. 2A of Dea discloses a target material dispenser (200) comprising a structure defining a cavity (205) arranged to receive target material (210) and an orifice (228) arranged to receive target material (210) from the cavity (205) and to deliver a stream of droplets (244) of target material (210) (see paragraphs [0040-0043]); an electro-actuatable element (260) mechanically coupled to the cavity (205) and arranged to induce velocity perturbations in the stream of droplets (244) based on a drive signal (see paragraph [0043]); and a drive signal generator (265) electrically coupled to the electro-actuatable element (260) for supplying a drive signal, wherein the drive signal includes a substantially constant DC bias (see paragraph [0046]).
Regarding claim 19, Fig. 2A of Dea discloses the bias is negative if the drive waveform is comprised of pulses with positive polarity and positive if the drive waveform is comprised of pulses with negative polarity (see paragraph [0045]).
Regarding claim 20, Fig. 2A of Dea discloses control of the amount of current flowing through the target material (210) at the orifice (228) (see paragraph [0043]).
Regarding claim 21, Fig. 2A of Dea discloses providing a target material dispenser (200); the target material dispenser comprising a structure defining a cavity (205) arranged to receive target material (210) and an orifice (228) arranged to receive target material (210) from the cavity (205) and to deliver a stream of droplets (244) of target material (210) (see paragraphs [0040-0043]); providing an electro-actuatable element (260) mechanically coupled to the cavity (205) and arranged to induce velocity perturbations in the stream of droplets (244) based on a drive signal (see paragraph [0043]); and supplying a drive signal to the electro-actuatable element (260) wherein the drive signal includes a substantially constant DC bias (see paragraph [0046]).
Regarding claim 23, Fig. 2A of Dea discloses providing a target material dispenser (200), the target material dispenser (200) comprising a structure defining a cavity (205) arranged to receive target material (210) and an orifice (228) arranged to receive target material (210) from the cavity (205) and to deliver a stream of droplets (244) of target material (210) (see paragraphs [0040-0043]); providing an electro-actuatable element (260) mechanically coupled to the cavity (205) and arranged to induce velocity perturbations in the stream of droplets (244) based on a drive signal (see paragraph [0043]); and supplying a drive signal to the electro-actuatable element (260) wherein a maximum voltage of the drive signal is limited to limit a flow of current through target material (210) in the orifice (228) (see paragraph [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dea in view of Fleurov (US PGPub 2015/0230325, hererinafter Fleurov).
Regarding claim 12, Dea does not explicitly disclose a maximum frequency of the drive signal to be a value in a range of about 3.5 Mhz to about 7 MHz. However, in the same field of endeavor, Fig. 7 of Fleurov discloses producing EUV light using a laser beam from a stream of material droplets (see abstract). Fleurov further discloses forming droplets from a drive signal between 40 KHz to 40 MHz (see paragraphs [0053-0057]). Fleurov teaches that droplets formed in this range coalesce to a droplet of optimal size for irradiation (see paragraph [0010]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Dea by setting a maximum range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Dea by having a drive signal appropriate to form droplets of optimal size for irradiation as taught by Fleurov.
Regarding claim 14, Dea does not explicitly disclose a minimum rise/fall time of the drive signal is in the range of about 50 to 100 ns. However, in the same field of endeavor, Fig. 7 of Fleurov discloses producing EUV light using a laser beam from a stream of material droplets (see abstract). Fleurov further discloses the droplet pulse may be separated in a time interval between 20-100 ns (see paragraph [0055]). Fleurov teaches that droplets formed in this range coalesce to a droplet of optimal size for irradiation (see paragraph [0010]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Dea by setting a minimum range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Dea by having a drive signal appropriate to form droplets of optimal size for irradiation as taught by Fleurov.
Regarding claim 22, Dea does not explicitly disclose a minimum rise/fall time of the drive signal is in the range of about 50 to 100 ns. However, in the same field of endeavor, Fig. 7 of Fleurov discloses producing EUV light using a laser beam from a stream of material droplets (see abstract). Fleurov further discloses the droplet pulse may be separated in a time interval between 20-100 ns (see paragraph [0055]). Fleurov teaches that droplets formed in this range coalesce to a droplet of optimal size for irradiation (see paragraph [0010]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Dea by setting a minimum range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Dea by having a drive signal appropriate to form droplets of optimal size for irradiation as taught by Fleurov.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
July 26, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881